Opinion issued August 18, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00996-CV
                           ———————————
     IN RE CIRRUS AIRCRAFT CORPORATION, CIRRUS DESIGN
      CORPORATION D/B/A CIRRUS AIRCRAFT AND BALLISTIC
                RECOVERY SYSTEM, INC., Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

     On December 19, 2019, relators, Cirrus Aircraft Corporation, Cirrus Design

Corporation D/B/A Cirrus Aircraft and Ballistic Recovery System, Inc., filed a

petition for writ of mandamus.1 On February 13, 2020, we abated this original


1
     The underlying case is Erica Falcomata and Brian Reina, Individually and On
     Behalf of the Estate of Russell Reina v. v. Amjad Sultan (Deceased), Air Akhtar
     Heating & Air Conditioning, LLC, Cirrus Aircraft Corporation, Cirrus Design
     Corporation D/B/A Cirrus Aircraft, and Ballistic Recovery System, Inc., cause
proceeding to the trial court to allow the parties to finalize a settlement. On August

10, 2020, relators filed a motion to dismiss, stating that the parties have reached a

settlement.

      Accordingly, we reinstate the original proceeding on the active docket and

grant relators’ motion to dismiss the cause. See TEX. R. APP. P. 42.1(a)(1), 52.8(a).

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Hightower and Adams.




      number 2016-41450, pending in the 127th District Court of Harris County, Texas,
      the Honorable R.K. Sandill presiding.

                                          2